EXHIBIT 10.4

 

LOGO [g400022g83r44.jpg]

76 Ninth Avenue

New York, NY 10011

Tel: (212) 414-6000

March 22, 2010

Mr. Daniel A. Gilbert

[Address on file with the Company]

Dear Dan:

It is my pleasure to present you with this offer of employment to join
barnesandnoble.com llc (“BN.com” or the “Company”) as Executive Vice President,
Operations and Customer Service. This position will be headquartered in Palo
Alto, California. The following represents the elements of our offer:

 

Position:

   Executive Vice President, Operations and Customer Service. Position includes,
but (commensurate with your title) is not limited to, responsibility for: supply
and demand planning, sourcing, manufacturing, operations, distribution and
logistics related to digital devices including management of the Digital
Products Operations Team located in Palo Alto, CA; inventory management,
warehousing, fulfillment and logistics for all bn.com orders; Customer Service
Operations for Barnes & Noble, including management of the Customer Service
Center in Lyndhurst, NJ and outsourced Customer Service functions.

Reports to:

   William J. Lynch, Jr., CEO, Barnes & Noble, Inc., or a similarly situated
executive.

Start date:

   By April 12, 2010

Annual Base salary:

   $450,000

Benefits:

   Eligible to participate in the Company Benefit Plan after sixty (60) days of
continuous employment (Benefit Plan details to follow, upon acceptance of offer
of employment). The Company will provide standard and reasonable Kidnap and
Ransom insurance coverage in connection with your business travel.

Incentive Compensation:

   You are eligible to participate in the Company’s Incentive Bonus Program. For
fiscal year 2011 (May 2, 2010 to April 30, 2011), you will be paid an Incentive
Compensation Bonus of $450,000 at such



--------------------------------------------------------------------------------

Page 2 – DANIEL A. GILBERT

 

   time that such Incentive Compensation Bonuses are paid to other Company
executives for fiscal 2011 (prorated up for the period from your actual Start
Date to May 2, 2010 provided you begin employment by April 12, 2010). For fiscal
years after fiscal 2011, you will be eligible to earn an Incentive Compensation
Bonus payment with a target level for your position of 75% to 150% of your
Annual Base Salary. Other than for fiscal 2011, payments under the Incentive
Compensation Bonus Plan will be based on Company and individual performance. As
a result, your Incentive Compensation Bonus for any year after fiscal 2011 may
be below, at or above your target level. You must be an active employee of
BN.com in good standing at the time payments are made for the Incentive
Compensation Bonus to be considered earned and to receive each respective
Incentive Compensation Bonus payment, including the payment for fiscal 2011.

Digital Sales Bonus:

   In addition to Incentive Compensation, you will be eligible to receive an
annual bonus equal to 0.15% of the Net Sales Revenue of the Company with respect
to each fiscal year for any e-book reading device or e-book reading device
accessory developed or manufactured specifically by or for the Company
(collectively, “Covered Devices and Covered Accessories”). For purpose of this
paragraph: (i) sales of Covered Devices and Covered Accessories by the Company
to third party resellers shall be included in Net Sales Revenue at the price at
which they are sold by the Company to the reseller; and (ii) Extended Warranties
(whether offered by the Company or by a third party) shall be considered a
Covered Accessory and shall be included in Net Sales Revenue on a gross revenue
basis. Net Sales Revenue shall not include (i) sales revenue of e-book reading
devices or e-book reading device accessories sold by Barnes & Noble, Inc. or any
of its subsidiaries or affiliates, including but not limited to BN.com, but
which were not specifically developed or manufactured by or for the Company, or
(ii) any sales revenue for any digital content for any device. Net Sales Revenue
shall be calculated as gross sales revenue minus returns, discounts and bad
debt. Fifty percent (50%) of any Digital Sales Bonus will be paid out within
sixty (60) days after the close of the fiscal year used to calculate the bonus.
The remaining fifty percent (50%) of the Digital Sales Bonus shall be paid
within sixty (60) days after the close of the following fiscal year. You must be
an active employee of Barnes & Noble.com in good standing at the time the
payments are made for that portion of the bonus to be considered earned and to
receive each respective payment.



--------------------------------------------------------------------------------

Page 3 – DANIEL A. GILBERT

 

Special Payment:

   You will be paid a one-time payment of $150,000, less deductions for
applicable taxes. This payment will be made on the first payroll date of the
month after your employment commences with the Company. If you voluntarily
resign without Good Reason or are terminated for Cause (both as defined below)
within twelve (12) months of your Start Date, you agree that you are obligated
to reimburse the Company in the amount of the net after-tax portion of this
Special Payment which you actually received, and that you will reimburse the
Company promptly.

Restricted Stock Grant:

   On the first business day of the month following the month in which your
employment with the Company commences, you shall be granted 100,000 shares of
restricted stock of Barnes & Noble, Inc. in accordance with the Company’s 2009
Incentive Plan vesting in four equal annual installments on the first through
fourth anniversaries of the date of grant.

Vacation:

   You will be eligible for 20 days of Company-paid vacation time annually after
completion of six months of continuous service.

Severance:

   If your employment is terminated (other than for Cause (as defined below)) or
you resign for Good Reason (as defined below), you will receive severance as set
out below provided that you execute a release in the form attached as Attachment
1.   

(i)     If your employment is terrninated without Cause or you resign with Good
Reason within the first twelve (12) months of your Start Date, you will receive
severance equal to (i) one year of Annual Base Salary and (ii) $450,000. In
addition, the first 25,000 shares of your Restricted Stock Grant shall
automatically vest.

  

(ii)    If your employment is terminated without Cause or you resign with Good
Reason after the first twelve (12) months of your Start Date but prior to the
end of the first twenty-four (24) months of your Start Date, you will receive
severance equal to (i) one year of Annual Base Salary and (ii) $450,000.

  

(iii)  If your employment is terminated without Cause or you resign with Good
Reason after the first twenty-four (24) months of your Start Date, you will
receive severance equal to one year of Annual Base Salary.



--------------------------------------------------------------------------------

Page 4 – DANIEL A. GILBERT

 

  

(iv)   In addition to the benefits described above, in each of the instances
described in paragraphs (i), (ii) and (iii), you will also be provided with the
opportunity to elect the health care (medical and dental) benefits coverage that
then current employees at your level receive, for you and your dependents, at
the same rate paid by then current employees at your level, for up to 12 months
after your employment termination, and the Company will pay the excess (if any)
premiums over such rate for such 12 month period. Any period for which you elect
these benefits will count toward your overall COBRA eligibility.

   Subject to the Company’s receipt of the executed release and any restrictions
set forth in paragraph 14 of the Employment Agreement, all severance will be
paid in equal periodic installments on the first day of each calendar month over
a period of 12 calendar months commencing with the first calendar month
beginning on or next following the 30th day after the date your employment is
terminated by the Company (the “Severance Period”). If the executed release is
not received by the Company within 30 days after your employment termination,
you will forfeit your right to severance. The periodic installments of severance
shall constitute a series of separate payments for purposes of Section 409A of
the Internal Revenue Code. If your employment is terminated for Cause or
voluntarily by you without Good Reason, you will not receive any severance and
will receive only your Annual Base Salary earned through your termination date
and accrued unused vacation pay earned through your termination date.

For purposes of this letter, “Cause” means (A) your engaging in intentional
misconduct or gross negligence which is injurious to Company; (B) your
indictment or conviction by a court of competent jurisdiction with respect to
any felony or other crime or violation of law involving fraud or dishonesty
(with the exception of misconduct based in good faith on the advice of
professional consultants, such as attorneys and accountants), or your entry of a
plea of nolo contendere with respect to any felony involving fraud or dishonesty
(with the exception of misconduct based in good faith on the advice of
professional consultants, such as attorneys and accountants); (C) any gross
negligence, intentional acts or intentional omissions by you, as determined by
the Company in its reasonable discretion and judgment, that constitute, in any
material respect, fraud, dishonesty, embezzlement or misappropriation in
connection with the performance of the duties and responsibilities of your
employment hereunder; (D) engaging in any act of intentional misconduct or moral
turpitude, as determined by the Company, reasonably likely to adversely affect
the Company or its business; (E) abuse of or dependency on alcohol or



--------------------------------------------------------------------------------

Page 5 – DANIEL A. GILBERT

 

drugs (illicit or otherwise) which adversely affects job performance;
(F) willful failure or refusal by you to properly perform (as determined by the
Company in its reasonable discretion and judgment) the duties, responsibilities
or obligations of your employment in any material respect for reasons other than
Disability or authorized leave, or to properly perform or follow (as determined
by the Company in its reasonable discretion and judgment) any lawful direction
by the Company in any material respect; or (G) material breach of this Agreement
or of any other duty to, written policy of, or agreement with the Company.

For purposes of this letter, “Good Reason” shall mean the occurrence of one or
more of the following events without your written consent: (A) there shall have
been a material diminution of your title, duties or responsibilities, (B) there
shall have been a material reduction in the Annual Base Salary you receive from
the Company; (C) your office shall be relocated to a location more than 50 miles
from Palo Alto, California; or (D) the Company fails to make any material
payments to you as required by this Agreement.

You will only be deemed to terminate employment for Good Reason if (A) you
provide the Company with written notice of Good Reason within a period not to
exceed 90 days after you first become aware of the existence of the condition
alleged to give rise to Good Reason, (B) the Company fails to remedy the
condition within 30 days of such notice, and (C) your termination is within six
(6) months following your first awareness of the existence of the condition
alleged to give rise to Good Reason.

You have represented, and hereby confirm that your employment by the Company and
your performance of any and all terms and duties of your employment by the
Company will not breach any employment agreement or any other binding
obligations with any current or former employer or any other party.

This offer is contingent upon verification of your identity and your ability to
legally work for the Company in the United States. In addition, this offer is
contingent upon satisfactory references and verification of your employment
record, academic credentials and any certifications represented on your
employment application and/or resume. This offer is also contingent upon your
execution of the attached Agreement Regarding Certain Terms and Conditions of
Employment (the “Employment Agreement”).

If you wish to accept this offer of employment as set forth above, please
review, sign and return the enclosed Employment Agreement along with an original
signed copy (one of the two mailed to you) of this offer letter by
March 25, 2010. If you do not contact me by March 25, 2010, the Company’s offer
of employment shall be deemed to be rescinded and without effect. If you have
any questions, please call me at your convenience.



--------------------------------------------------------------------------------

Page 6 – DANIEL A. GILBERT

 

I am delighted with your interest in BN.com and am eager to have you join our
team. The challenge, opportunity, and rewards that lie ahead for BN.com are
unique and incredibly exciting. I look forward to hearing from you after you
have had a chance to review this offer.

 

Very truly yours, /s/ John J. Heaney John J. Heaney. Vice President, Human
Resources BN.com

 

ACCEPTED AND AGREED: /s/ Dan Gilbert Dan Gilbert Date: 3/23/2010

 

Barnes & Noble, Inc., the parent company of the Company, hereby unconditionally
guarantees the payment and performance of all of the obligations of the Company
hereunder.

 

Barnes & Noble, Inc.

By   /s/ Michelle Smith Title   VP, Human Resources



--------------------------------------------------------------------------------

AGREEMENT REGARDING CERTAIN TERMS AND CONDITIONS OF EMPLOYMENT

This agreement is by and between Barnes & Noble.com, llc. (“Company”) and Daniel
A. Gilbert (“Employee”). This agreement incorporates by reference the terms of
Employee’s March 22, 2010, offer letter and collectively refers to these two
documents as “the Agreement.” In consideration of the Employee’s being hired by
the Company, the Company’s providing Employee access to Confidential Information
that is necessary to perform his/her work, the payment by the Company of
Employee’s compensation and for other good and valuable consideration, the
Company and Employee agree as follows:

At-Will Employment

1. Employee acknowledges and agrees that his/her employment is at-will, which
means that both Employee and the company shall have the right to terminate such
employment at any time, for any reason, with or without cause. Employee further
acknowledges and agrees that this Agreement is not intended to and does not
constitute a contract or agreement between Employee and the Company providing a
specified term of employment or limiting the right of either party to terminate
Employee’s employment with the Company at any time, for any reason, with or
without cause.

Duty of Loyalty

2. Employee acknowledges that he/she owes a duty of loyalty to the Company,
which Employee acknowledges means, among other things, that while an employee of
the Company Employee must act on the best interests of the Company. Employee
therefore agrees that, without limitation, (a) he/she shall devote his/her best
efforts and undivided business time, effort and loyalty to the business of the
Company; (b) he/she shall discharge all of his/her duties and responsibilities
that are or may be assigned to him by the Company, conscientiously, in good
faith and to the best of his/her ability, giving to the Company the full benefit
of his/her knowledge, expertise, skill and judgment; (c) he/she shall not engage
in any illegal or unethical conduct in the performance of his/her duties and
responsibilities; and (d) he/she shall not engage in any conduct that creates an
actual, potential or apparent conflict between Employee’s personal interests and
the Company’s interest, or which otherwise materially adversely affect
Employee’s judgment or ability to act in the Company’s best interests.

Confidential Information and Company Property

3. Employee acknowledges that his/her duties and responsibilities will put
employee in a position of acquiring and creating Confidential Information (as
that term is defined below) concerning the Company, the disclosure of which to
competitors of the Company or others would cause the Company to suffer
substantial and irreparable damage. Employee acknowledges, therefore, that it is
in the Company’s legitimate business interest to restrict Employee’s disclosure
or use of such Confidential Information (and other Company Property) for any
purpose other than the services provided by the Employee to the Company and to
limit the possibility of any potential appropriation of such Confidential
Information (and other Company Property) by Employee for his/her own benefit or
the benefit of the Company’s competitors and to the detriment of the Company.



--------------------------------------------------------------------------------

Page 2, GILBERT

 

(continued) Confidential Information and Company Property

 

4. Employee agrees and acknowledges that “Confidential Information” shall mean
all non-public information, whether or not created or maintained in written
form, which constitutes, relates or refers to any and all of the following:
financial data, strategic business plans, product development information (or
other proprietary product data), marketing plans, processes, inventions, devices
and all other non-public, proprietary or confidential information of, concerning
or provided by or on behalf of the Company, its companies, entities,
subsidiaries, licenses or clients, including without limitation, any technical,
economic, financial, marketing or other information which is not common
knowledge among competitors or other companies who may like to possess such
confidential information or may find it useful. Specifically, without
limitation, Confidential Information shall also refer to all client information,
including for example, client lists, the identity of any contact persons and all
sales information. All of the foregoing is merely illustrative and Confidential
Information is not limited to those illustrations.

5. Employee agrees and acknowledges that “Company Property” shall mean all
property and resources of the Company, including without limitation, all
Confidential Information, the Company computer system and all software, e-mail
and databases, telephone and facsimile services and all other administrative or
support services provided by the Company.

6. Employee further agrees that “Company Property” shall also include, and
Employee shall promptly disclose and provide to the Company, all Inventions (as
defined below), whether or not any such Inventions also may be included within
“Confidential Information” as defined under this Agreement, or are patentable,
copyrightable or protectable as trade secrets. As used herein, an “Invention”
shall mean any original work of authorship, design, formula, process,
improvement, composition of matter, computer software program, data, information
or database, method, procedure or other invention, development or improvement of
any kind that Employee conceives, originates, develops, improves, modifies
and/or creates, solely or jointly with others, during the period of Employee’s
employment either as a result of such employment or as a result of access to
Company Property including residuals thereof. The term “residuals” as used
herein shall mean information in non-tangible form, which may be retained by
Employee after access to Company Property, including ideas, concepts, know-how
or techniques contained therein. Employee shall give Company all reasonable
assistance and execute all documents necessary to assist and enable Company to
perfect, preserve, register and record its rights in any such Invention. This
Agreement shall not apply to any invention which qualifies fully under the
provisions of Section 2870 of the California Labor Code.



--------------------------------------------------------------------------------

Page 3, GILBERT

 

(continued) Confidential Information and Company Property

 

7. All Company Property and Confidential Information is owned and/or held by and
for the Company exclusively, is intended for authorized, job-related purposes on
behalf of the Company only and shall not be used for personal or other
non-job-related purposes.

8. Specifically, without limitation, Employee acknowledges that all Inventions
are hereby irrevocably assigned by Employee to the Company and, specifically
without limitation, that any copyrightable works prepared by Employee within the
scope of his/her employment are “works for hire” under the Copyright Act and
that the Company will be considered the author and owner of such copyrightable
works. In the event that any rights to any Inventions are deemed not to be works
made for hire, or in the event that Employee should, by operation of law, be
deemed to retain any rights in such Inventions, Employee hereby irrevocably
assigns, without any further consideration and regardless of any use by the
Company of any such Inventions, all of his/her rights, title and interest, if
any, in and to such Inventions to the Company. Employee agrees that the Company,
as the owner of such rights has the full and complete right to prepare and
create derivative works based upon the Inventions, Works of Authorship and any
derivative works of such Works of Authorship and to use, reproduce, publish,
print, copy, market, advertise, distribute, transfer, sell, publicly perform and
publicly display, and otherwise exploit by all means now known or later
developed, such Works of Authorship and derivative works anywhere throughout the
world.

9. Employee understands that the Company, from time to time, may have entered
into agreements with other parties which imposed obligations or restrictions on
the Company regarding Inventions made during the course of the work under such
agreements or regarding the confidential nature of such works, or otherwise
received from third parties confidential or proprietary information (“Third
Party Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee acknowledges and agrees to be bound by all such obligations
and restrictions, will hold Third Party Information in the strictest confidence,
will not disclose (to anyone other than Company personnel who need to know such
information in connection with then work for the Company) or use Third Party
Information unless expressly authorized by the Company in writing, and will
otherwise take all action necessary to discharge the obligations to the Company
arising in connection with such Third Party Information.

10. Further, without limitation, the Employee shall not, directly or indirectly,
(a) remove from the Company’s premises, or divulge, disclose or make accessible
to any other person, firm, partnership, corporation or other entity, any
Confidential Information or non-public Company Property, except as may be
required by law and only after reasonable prior notice to the Company; or
(b) make use of any Confidential Information or Company Property for any purpose
outside the course of performing the authorized duties of his/her employment,
including to benefit the Employee or any other person or entity.



--------------------------------------------------------------------------------

Page 4, GILBERT

 

(continued) Confidential Information and Company Property

 

11. Employee acknowledges and represents that his/her performance of all the
terms of this Agreement and his/her duties as an employee of the Company will
hot breach any invention, assignment or proprietary information or similar
agreement with any former employer or other party. Employee further acknowledges
and represents that Employee will not bring to the Company or use in the
performance of his/her duties for the Company any documents or materials of any
kind of a former employer or other person or entity, that Employee is not
legally authorized or permitted to use and/or that are not generally available
to the public.

12. Employee acknowledges and agrees that the agreements and restrictions
contained in the Agreement are reasonable and necessary for the protection of
the Company and its business, and are not limited in time to the duration of
Employee’s employment but extend after and shall survive the termination of
his/her employment, irrespective of the reason for its termination. The Employee
further acknowledges and agrees that the Company shall be entitled to an
injunction or other form of equitable relief to prevent or terminate any
violation of the foregoing restrictions. Any such relief shall be in addition to
and not in lieu of any other remedy available to the Company, whether at law or
in equity.

13. Upon the termination for any reason of his/her employment with the Company,
or at any time the Company may so request, Employee shall promptly deliver to
the Company all Confidential Information and Company Property, including all
memoranda, notes, documents or magnetic discs, tapes or other electronic or
computer means of information storage, of any kind that constitute, contain,
relate or refer to Confidential Information or Company Property, and which the
Employee may have in his/her possession or under his/her control.

Non-Competition and Non-Solicitation

14. (a) During his/her employment by the Company, and during any applicable
Severance Period, Employee agrees that, without the prior written consent of the
Company he/she will not, directly or indirectly, either as principal, manager,
agent, consultant, officer, stockholder, partner, investor, lender or employee
or in any other capacity, carry on, be engaged in or have any financial interest
in, any business which is in competition with the business of the Company and/or
its members, officers, companies, entities, subsidiaries, successors or
licensees.

(b) During his/her employment by the Company, and for twelve (12) months
thereafter, Employee agrees that, without the prior written consent of the
Company he/she shall not, on his/her own behalf or on behalf of any person or
company, directly or indirectly, communicate with any person who has been
employed by the Company or any of its companies, entities, subsidiaries,
successors, agents or licensees at any time during the twelve (12) months
immediately preceding such communication, in order to encourage, solicit or
suggest that such person terminate his/her employment with the Company, or to
solicit or offer employment to such person.

(c) If Employee breaches any terms or provisions of this paragraph 14 the
Company may, in addition to any other remedies that the Company may have for any
such breach, immediately terminate the payment of any severance then being paid
to the Employee pursuant to this Agreement. A termination of severance payments
pursuant to this paragraph 14, shall not constitute a breach of the severance
agreement and release.



--------------------------------------------------------------------------------

Page 5, GILBERT

 

(continued) Confidential Information and Company Property

 

15. For purposes of the foregoing paragraph, a business shall be deemed to be in
competition with the Company if it is engaged in the sale of books, eBooks
and/or eBook readers and/or related merchandise, including, without limitation,
Amazon.com, Inc., Books-A-Million, Inc., Borders Group Inc., and any similar
company or any subsidiary or affiliate of the foregoing entities. Nothing in the
foregoing paragraph shall be construed so as to preclude Employee from investing
directly or indirectly in any publicly traded equity securities, provided that
no such investment in any class of securities may exceed 5% of the outstanding
securities of such class.

16. Employee and the Company agree that the terms of paragraph 14 constitute a
reasonable covenant under the circumstances and that Employee has received
adequate consideration for his/her agreement to such terms such as, without
limitation, the Company’s agreement to the terms of this Agreement Employee
agrees that any breach of the covenants contained in paragraph 14 would
irreparably injure the Company. Accordingly, Employee agrees that the Company
may, in addition to pursuing any other remedies it may have at law or in equity,
obtain an injunction against Employee from any court having jurisdiction over
such application for an injunction, restraining any further violation of this
Agreement by Employee.

Arbitration

(a) Any dispute, controversy or claim between Employee and the Company
concerning any “Claims”, as further defined below, shall be submitted to and
finally determined by binding arbitration to be held in San Francisco,
California before one arbitrator according to the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association, and
judgment upon any award rendered may be entered in any court having jurisdiction
thereof. For purposes of the arbitration of any Claim hereunder and the entry of
judgment upon any award, Employee and the Company hereby consent to personal
jurisdiction in the State of California. (b) The Claims subject to this
arbitration provision are and shall be those claims concerning (i) any term,
condition, covenant, representation or acknowledgement contained in this
Agreement; or (ii) any other aspect of Employee’s employment or the termination
thereof, including without limitation, any and all actual or potential claims
under any applicable federal, state, local or other statues, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices and/or, specifically, that prohibit discrimination based
upon age, race, religion, sex, national origin, disability or any other unlawful
bases, including without limitation, the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and
1871, as amended, the Age Discrimination in Employment Act of 1967, as amended,
the Americans with Disabilities Act of 1990, as amended, the Family Medical
Leave Act of 1993, as amended, the Employee Retirement Income Security Act of
1990, as amended, the Fair Labor Standards Act, as amended, the Vietnam Era
Veterans’ Readjustment Assistance Act, as amended, the Equal Pay Act, as
amended, and any similar applicable statues, orders, laws, ordinances,
regulations or the like,



--------------------------------------------------------------------------------

Page 6, GILBERT

 

(continued) Arbitration

 

or case law, of any State. The parties further agree that the Claims subject to
arbitration shall exclude any claims required by an applicable Federal, State,
local or other statute to be submitted to another forum (for example, a workers
compensation claim or a claim for unemployment insurance benefits).

(c) Notwithstanding the provisions of paragraphs 17(a) and (b), the Parties may
apply to any court of competent jurisdiction for a temporary restraining order,
preliminary injunction, or other interim or conservatory relief, as necessary,
without breach of this arbitration agreement and without abridgment of the
powers of the arbitrator, but that the arbitrator shall otherwise have authority
to grant equitable or injunctive relief. The Company agrees to pay all costs of
the arbitrator and the arbitration. The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
arbitrator may award the prevailing party in any such arbitration attorneys’
fees and costs incurred in connection therewith, except for those the Company
shall bear, as set forth above.

(d) The Parties have read and understand this paragraph 17, which discusses
arbitration. The Parties understand that by signing this Agreement, the Parties
agree to submit any future claims arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration to the extent permitted by
law. The Parties specifically acknowledge that they understand that the right to
the determination and/or trial of any Claims in court before a judge or a jury
is a valuable right, and that by signing this Agreement they hereby knowingly
and voluntarily waive their right to assert any Claims in any court of competent
jurisdiction and they hereby knowingly and voluntarily waive the right to a
determination and/or trial before a judge or a jury.

Applicable Law

17. This Agreement, and any arbitration hereunder, shall in all respects be
subject to, governed by and enforced and construed pursuant to and in accordance
with the laws of the State of New York, without regard to and excluding New York
choice of law rules and except that the interpretation and enforceability of
this arbitration clause shall be governed by the Federal Arbitration Act.

Successors

18. This Agreement shall inure to the benefit of the Company, its subsidiaries
and affiliates, and the successors and assigns of each of them.

Amendment

19. No term, condition, covenant, representation or acknowledgement contained in
this Agreement may be amended or modified unless in writing signed by both
parties, and no course of conduct shall be deemed a waiver of its provisions.



--------------------------------------------------------------------------------

Page 7, GILBERT

 

Severability

20. If any part of this Agreement is found to be void, illegal or invalid for
any reason whatsoever, the remaining provisions of this Agreement shall
nevertheless be binding with the same effect as though the void, illegal or
invalid parts were deleted. If any provision of this Agreement is limited in any
respect, it shall nevertheless be enforced to the extent that it is held to be
enforceable.

Complete Agreement

21. This Agreement constitutes the entire Agreement with respect to the subject
matter hereof and cancels and supersedes any and all other previous agreements
with respect to the subject matter hereof. The terms of this Agreement shall
survive the termination of and any change in Employee’s position with the
Company.

Employee Review of Agreement

22. Employee understands that he/she has the right to consult an attorney prior
to the signing of this Agreement, and acknowledges that his/her signature below
signifies that he/she has fully reviewed and understands all of the terms of
this Agreement and that he/she has agreed to those terms.

 

    /s/ Daniel A. Gilbert   3/23/2010     Daniel A. Gilbert   Date            
Barnes & Noble.com, llc       By:   /s/ John J. Heaney   3/22/2010       Name:
John J. Heaney   Date       Title: Vice President, Human Resources      
Barnes & Noble, Inc., the parent company of the Company, hereby unconditionally
guarantees the payment and performance of all of the obligations of the Company
hereunder.       Barnes & Noble, Inc.       By:   /s/ Michelle Smith        
Title   VP, Human Resources  



--------------------------------------------------------------------------------

Attachment 1

GENERAL RELEASE AND WAIVER

l. [Name] (“Employee”) hereby acknowledges and agrees that Employee’s employment
with barnesandnoble.com llc (the “Company”) terminated on                     ,
20     (the “Termination Date”).

2. Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section entitled “Severance” of the employment letter agreement,
dated as of March [•], 2010, between Employee and the Company (such agreement
referred to herein as the “Employment Agreement” and such payments and benefits
collectively referred to herein as the “Separation Benefit”), that the
Separation Benefit is adequate consideration for this Release, and that any
monetary or other benefits that, prior to the execution of this Release,
Employee may have earned or accrued, or to which Employee may have been
entitled, have been paid or such payments or benefits have been released, waived
or settled by Releasor (as defined below) except as expressly provided in this
Release.

3. (a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.

(b) In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3 (c), any and all actions, causes of action, suits, debts, dues,
sums of money, accounts, controversies, agreements, promises, damages,
judgments, executions, or any liability, claims or demands, known or unknown and
of any nature whatsoever, whether or not related to employment, and which
Releasor ever had, now has or hereafter can, shall or may have as of the date of
this Release, including, without limitation, (i) any rights and/or claims
arising under any contract, express or implied, written or oral, including,
without limitation, the Employment Agreement; (ii) any rights and/or claims
arising under any applicable foreign, Federal, state, local or other statutes,
orders, laws, ordinances, regulations or the like, or case law, that relate to
employment or employment practices, including, without limitation, family and
medical, and/or, specifically, that prohibit discrimination based upon age,
race, religion, sex, color, creed, national origin, sexual orientation, marital
status, disability, medical condition, pregnancy, veteran status or any other
unlawful bases, including, without limitation, the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866
and 1871, as amended, the Age Discrimination in Employment Act of 1967, as
amended, the Americans with Disabilities Act of 1990, as amended, the Family
Medical Leave Act of 1993, as amended, the Employee Retirement



--------------------------------------------------------------------------------

Income Security Act of 1974, as amended, the Vietnam Era Veterans’ Readjustment
Assistance Act of 1974, as amended, the Worker Adjustment and Retraining
Notification Act of 1988, as amended, and any similar applicable statutes,
orders, laws, ordinances, regulations or the like, or case law, of the State of
New York and any State in which any Releasee is subject to jurisdiction, or any
political subdivision thereof, including, without limitation, the New York State
Human Rights Law, the New York State Labor Law and the New York City Human
Rights Law, and all applicable rules and regulations promulgated pursuant to or
concerning any of the foregoing statutes, orders, laws, ordinances, regulations
or the like; (iii) any waivable rights and/or claims relating to wages and
hours, including under state or local labor or wage payment laws; (iv) any
rights and/or claims to benefits that Employee may have or become entitled to
receive under any severance, termination, change of control, bonus or similar
policy, plan, program, agreement or similar or related arrangements, including,
without limitation, any offer letter, letter agreement or employment agreement
between Employee and the Company; (v) any rights and/or claims that Employee may
have to receive any equity in the Company (whether restricted or unrestricted)
in the future; and (vi) and any rights and/or Claims for attorneys’ fees.
Employee agrees not to challenge or contest the reasonableness, validity or
enforceability of this Release.

(c) Notwithstanding the foregoing, Employee does not release any Releasee from
any of the following rights and/or claims: (i) any rights and/or claims Employee
may have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims for indemnification (whether under agreement, charter document or by
operation of law) as a current or former director, member, officer, employee or
agent, or to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; and (vi) any rights and/or
claims to enforce the Employment Agreement in accordance with its terms.

4. Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any Federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment. This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not, an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions.

5. (a) Employee hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law, any and all information concerning the existence or terms of
this Release and the amount of any payments made hereunder. Employee further
agrees that, except as shall be required by law, Employee shall keep
confidential and not disclose orally or in writing, directly or indirectly, to
any person (except Employee’s immediate family, attorneys and accountant), any
and all information concerning any facts, claims or assertions relating or
referring to treatment Employee received by or on behalf of any Releasee through
the date of this Release.



--------------------------------------------------------------------------------

(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 5(a), Employee
shall promptly notify the Company of such request or requirement so that the
Company may seek to avoid or minimize the required disclosure and/or to obtain
an appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the
discretion of the Company, to waive compliance with the provisions of this
Release. Employee shall use reasonable efforts, in cooperation with the Company
or otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled to disclose such
information or else stand liable for contempt or suffer other sanction, censure
or penalty, Employee shall disclose only so much of such information to the
party compelling disclosure as he believes in good faith on the basis of advice
of counsel is required by law, and Employee shall give the Company prior notice
of such information he believes he is required to disclose.

6.(a) Employee shall not make, either directly or by or through another person,
any oral or written negative, disparaging or adverse statements or
representations of or concerning any Releasee. The executive officers of the
Company shall not make any oral or written disparaging statements regarding
Employee.

(b) Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 4 and 5 of the Employment Agreement survive and shall be in full
force and effect as provided in the Employment Agreement.

7. The covenants, representations and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law. Without limitation to
Section 3.8 of the Employment Agreement, the Company shall be excused and
released from any obligation to make payment of the Separation Benefit, and
Employee shall be obligated to return to the Company the Separation Benefit, in
the event that Employee is found to have (a) made a material misstatement in any
term, condition, covenant, representation or acknowledgment in this Release, or
(b) Employee is found to have committed or commits a material breach of any
term, condition or covenant in this Release.

8. This Release and the Employment Agreement constitute the sole and complete
agreement between the parties with respect to the matters set forth therein and
supersedes all prior agreements, understandings and arrangements, oral or
written, between Employee and the Company with respect to the subject matter
thereof. This Release may not be amended or modified except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Release to be performed or complied with by such other party.



--------------------------------------------------------------------------------

9. With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Sections 6.7 and 6.9 of the Employment
Agreement shall govern. Employee acknowledges that a breach or threatened breach
of the provisions of this Release may give rise to losses or damages for which
the Company cannot be reasonably or adequately compensated in an action at law,
and that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.

10. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.

11. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least 21 days) to
review this Release and to consider whether to sign this Release and
(c) Employee has been advised that Employee has 7 days following execution to
revoke this Release (“Revocation Period”). Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release. Employee agrees that
any revocation shall be made in writing and delivered to _, Vice President,
Human Resources, Barnes & Noble.com, 76 Ninth Avenue, NY, NY 10011. Employee
acknowledges that revocation of this Release shall result in the Company’s not
having an obligation to pay the Separation Benefit.

Signature: Date:

[Name]